Order                                                                          Michigan Supreme Court
                                                                                     Lansing, Michigan

  October 9, 2020                                                                    Bridget M. McCormack,
                                                                                                   Chief Justice

  159539 (62)                                                                             David F. Viviano,
                                                                                          Chief Justice Pro Tem

                                                                                        Stephen J. Markman
                                                                                             Brian K. Zahra
  ANTHONY HART,                                                                        Richard H. Bernstein
          Plaintiff-Appellant,                                                         Elizabeth T. Clement
                                                                                       Megan K. Cavanagh,
                                                                                                        Justices
  v                                                         SC: 159539
                                                            COA: 338171
                                                            Ct of Claims: 16-000212-MM
  STATE OF MICHIGAN,
            Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s July 29, 2020
  order is considered, and it is DENIED, because we are not persuaded that reconsideration
  of our previous order is warranted. MCR 7.311(G).

         CLEMENT, J. (dissenting).

          I dissent from the Court’s decision to deny plaintiff’s motion for reconsideration.
  While I would not grant peremptory relief to plaintiff, I would order briefing and schedule
  argument on his motion. He argues that the Court of Appeals lacked jurisdiction to dispose
  of this case because the defendant never filed an application for leave to appeal and,
  therefore, the Court of Appeals never granted leave to appeal, pointing to the reasoning I
  articulated in my statement concurring with our prior disposition. See Hart v Michigan,
         Mich          (2020) (CLEMENT, J., concurring). The premise of his motion is that a
  court’s lack of jurisdiction can be raised at any time and that he was denied “a meaningful
  opportunity to argue that leave should not be granted.” I disagree with this latter assertion;
  in the Court of Appeals, plaintiff had the option to file a motion to dismiss under MCR
  7.211(C)(2)(a) for lack of jurisdiction, and had he done so, he would have been heard on
  the matter. Moreover, it is only a defect in subject-matter jurisdiction that can be raised at
  any time; a defect in personal jurisdiction can be waived. See People v Phillips, 383 Mich.
464, 469-470 (1970) (“Jurisdiction over the subject matter, of course, could not be
  conferred by consent or waiver, but no reason appears why an accused could not subject
  himself to the court’s personal jurisdiction.”). So near as I can tell, the only time the Court
  of Appeals has examined this jurisdictional question at any length, it has concluded that an
                                                                                                                2

application for leave to appeal is more akin to a failure of personal jurisdiction than of
subject-matter jurisdiction, and the jurisdictional defect is therefore waived if the appellee
does not bring the defect to the Court’s attention. See Guzowski v Detroit Racing Ass’n,
130 Mich. App. 322, 325-326 (1983). Under this reasoning, plaintiff’s failure to file a
motion to dismiss could be construed as a waiver of the jurisdictional defect. However,
because it was issued before November 1, 1990, Guzowski is not binding on the Court of
Appeals. See MCR 7.215(J)(1). Moreover, Guzowski was decided nearly two decades
before this Court created the possibility of what we might call an “interlocutory appeal of
right” limited solely to the issue of whether a governmental defendant should be protected
by governmental immunity. See 466 Mich. xc (2002). In any event, Guzowski is not a
decision of this Court and is not binding on us. See Catalina Mktg Sales Corp v Dep’t of
Treasury, 470 Mich. 13, 23 (2004). Consequently, while I do not believe the answer here
is clear enough to grant peremptory relief to plaintiff, I believe his position is sufficiently
colorable that we should order briefing and hold argument on this motion.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          October 9, 2020
        t1006
                                                                              Clerk